UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7332



LEONARD BELL,

                                            Plaintiff - Appellant,

          versus


DAVID GRAHAM, Assistant Warden, Brunswick Cor-
rectional Center; MARVALENA SIMMONS, Counsel-
or, Brunswick Correctional Center; LOUIS B.
CIE, Chairman, Central Classification Board;
JOHN METZER, Former Parole Chairman; BRUCE
MORRIS, Acting Chairman; UNKNOWN PAROLE INTER-
VIEWER; VICE CHAIRMAN OF THE VIRGINIA PAROLE
BOARD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-96-154-2)


Submitted:   November 20, 1997         Decided:     December 11, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Bell, Appellant Pro Se. William W. Muse, Assistant Attor-
ney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Bell
v. Graham, No. CA-96-154-2 (E.D. Va. Sept. 9, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2